NO. 29802

IN THE INTERMEDIATE COURT OF APPEALS

oF mss sTATE 0F HAwAr: §i ij

 

KENNETH P. B:LL:Nss, c1aiman:~Appei1ee, v. 53
sTATE 0F HAwAi?:, DEPARTMsNT 0F PUsL:c sAFETY, Empi@yer~App@11ant

APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
(AB 2004~464(H))

ORDER GRANTING MOTION TO DISMISS APPEAL
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon consideration of Employer~Appellant State of
Hawaii, Department of Public Safety's Motion to Dismiss Appeal
Pursuant to HRAP Rule 42(b)and the statement of no opposition to
the dismissal filed by Claimant~Appellee Kenneth Billings,

IT IS HEREBY ORDERED that the motion to dismiss appeal
is granted, and this appeal is dismissed without prejudice to
Claimant-Appellee‘s pending request for attorney's fees and
costs.

DATED: Honolulu, HaWaiUH JaHU3FY 141 29lO-

@@'z/ %zaM/\

Chief Judge